Citation Nr: 0207368	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  01-09 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for pseudoarthrosis of 
the left little finger, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from June 1975 to May 1977.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 


FINDINGS OF FACT

1.  Pseudoarthrosis of the left little finger results in 
fusion of the proximal interphalangeal joint (PIPJ) and a 
lack of active extension of the distal interphalangeal joint 
(DIPJ).  

2.  Pseudoarthrosis of the left little finger is equivalent 
to disability no greater than a PIPJ level amputation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
pseudoarthrosis of the left little finger have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of rating that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned, if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  When any change in evaluation 
is to be made, the rating agency should assure itself that 
there has been an actual change in the conditions, for better 
or worse, and not merely a difference in thoroughness of the 
examination or in the use of descriptive terms.  38 C.F.R. § 
4.13.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In October 1977, the RO granted service connection for 
pseudoarthrosis of PIPJ, left little finger, residuals of a 
preexisting fracture, in a rating decision that reflects that 
a fracture of PIPJ of the left little finger was aggravated 
while in service; the RO then evaluated the disability as 
noncompensable.  In August 2000, the RO increased the 
evaluation of the veteran's disability to 10 percent, 
effective August 1999, analogizing the injury to an 
amputation.  The veteran's disability evaluation has since 
remained unchanged.  

Pseudoarthrosis of the left little finger is evaluated as 10 
percent disabling under diagnostic codes 5024, pertaining to 
tenosynovitis, and 5156, pertaining to amputation.  As in the 
case of arthritis, tenosynovitis is evaluated based upon 
limitation of motion of the affected part.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024.  The diagnostic criteria do 
not contemplate a compensable rating simply for limitation of 
motion or even unfavorable ankylosis of a little finger.  
However, extremely unfavorable ankylosis is rated as an 
amputation under diagnostic codes 5152 through 5156.  
38 C.F.R. § 4.71a, Diagnostic Code 5227.  Amputation of a 
little finger warrants a 10 percent evaluation if the 
amputation is without metacarpal resection, at PIPJ or 
proximal thereto.  A 20 percent evaluation specifies 
amputation with metacarpal resection (more than one half the 
bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5156.  

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.

Treatment records associated with the claims file reflect 
that in February 2000, the veteran, who had been scheduled 
for an EMG, was referred to the hand clinic, where he was 
seen in March of that year.  A report of an EMG conducted in 
March 2000 sets forth complaints of burning pain without 
numbness and reflects electrodiagnostic impressions 
consisting of no evidence of left ulnar or median 
sensorimotor neuropathy and a clinical impression of numbness 
and pain, with a notation suggesting that the veteran might 
have left ulnar digital neuralgia, although the study was 
negative for ulnar neuropathy.   

In March 2001, the veteran underwent a VA examination.  A 
report of the examination, which reflects that the right hand 
is dominant, also reflects that the hand grip on the left was 
weak, inasmuch as the veteran was unable to make a tight 
fist, although the veteran was able to tie shoelaces and 
fasten buttons with difficulty on the left side.  He also was 
able to pick up paper, tear it, pick up a pin, and grasp 
tightly without difficulty because, as explained by the 
examiner, the activities did not involve the use of the fifth 
finger.  The appearance of the left little finger was 
abnormal at PIPJ due to abnormal movement.  DIPJ flexion on 
the right consisted of flexion from 0 to 90 degrees out of a 
possible 90 degrees; PIPJ flexion consisted of 0 to 100 
degrees flexion out of a possible 100 degrees; and metacarpal 
phalangeal joint (MPJ) flexion consisted of 0 to 90 degrees 
out of a possible 90 degrees.  Range of motion on the left 
was the same.  X-ray examination revealed deformity of the 
fifth finger with fusion at PIPJ (there was moderate flexion 
at DIPJ); although a report of another x-ray study sets forth 
fusion at the left DIPJ with degenerative changes at PIPJ.  
According to the examiner, the veteran was able to grasp, 
twist, express, write and touch with the affected hand 
without difficulty because these activities do not require 
the use of the finger.  

According to an August 2001 entry, the veteran complained of 
pain at the left small PIPJ.  Examination revealed minimal 
tenderness.  X-ray examination revealed the left small PIPJ 
to be solidly fused.  A notation set forth with the 
impressions reveals that the etiology of the veteran's 
complaints of pain were unclear.  

Physical examination by a member of orthopedic hand staff in 
February 2002 revealed fusion at 5 degrees of PIPJ flexion.  
The DIPJ flexed to 90 degrees; there was no active extension 
of DIPJ, although there was passive extension to 0 degrees.  
The MPJ moved from 0 to 90 degrees.  The entry reflects that 
the little finger was non-functioning and equivalent to a 
proximal phalangeal level amputation.  

In February 2002, the veteran presented testimony before the 
undersigned Board member.  He complained that his disability 
resulted in pain and interfered with his ability to use the 
hand.  He indicated that DIPJ could be moved passively, but 
that he had no active motion in the joint; he also testified 
that PIPJ was stiff.  

Pseudoarthrosis of the left little finger results in no more 
than fusion of PIPJ and a lack of active extension of DIPJ, 
with no limitation of MPJ.  Although the veteran has 
articulated complaints of pain, it is unclear that these are 
related to the veteran's disability, and in either event, 
these do not appear to result in any significant additional 
impairment.  These facts lead the Board to find that 
pseudoarthrosis of the left little finger is equivalent to 
disability no greater than a PIPJ level amputation, without 
resection of the metacarpal.  This finding is reinforced by 
the conclusions expressed in February 2002.  An increased 
evaluation, therefore, is unwarranted.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO considered and applied the VCAA; in April 2001, the RO 
mailed to the appellant a letter notifying the appellant of 
his rights thereunder.  The Board finds, further, that VA's 
duties have been fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the statement of the case and the April 2001 
letter of the type of evidence needed to substantiate his 
claim.  Furthermore, VA has obtained all pertinent evidence 
identified by the appellant.  The appellant has not 
identified any evidence that could not be obtained, and, 
thus, there is no duty to notify the appellant of evidence 
that VA was unable to obtain.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The March 2001 VA 
examination is sufficient; therefore, no additional 
examination is warranted. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the appellant in this case.  Further 
development and further expenditure of VA's resources is not 
warranted.



ORDER

The appeal is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

